Exhibit 10.1

FINAL

FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”), made as of October 9,
2014 (the “Effective Date”), by and between FALLON CORNERSTONE ONE MPD LLC, a
Delaware limited liability company (“Landlord”), acting herein by CORNERSTONE
REAL ESTATE ADVISERS LLC, a Delaware limited liability company, as authorized
agent for Landlord’s Member, MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a
Massachusetts corporation, and ENERNOC, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a certain Office Lease dated as of
July 5, 2012 (the “Existing Lease”), for Suites 400, 500 and 600, comprising
81,986 rentable square feet in the aggregate (the “Existing Premises”), on the
fourth (4th), fifth (5th) and sixth (6th) floor of the office building located
at One Marina Park Drive, Boston, Massachusetts 02210 (the “Building”); and

WHEREAS, Landlord and Tenant, pursuant to the terms and conditions of this
Amendment, desire to amend the Existing Lease to, among other things, expand the
Existing Premises by the addition of approximately 27,746 rentable square feet
of space on the seventh (7th) floor of the Building, as shown (for general
informational purposes only) on the floor plan attached hereto as Exhibit 1 (the
“Expansion Premises”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

1. Incorporation of Recitals. The foregoing recitals are hereby incorporated in
this Amendment and made a part hereof by this reference.

2. Definitions. All capitalized terms not defined in this Amendment shall have
the meanings ascribed to them in the Existing Lease. In the case of any
inconsistencies between the provisions of the Existing Lease and this Amendment,
the provisions of this Amendment shall control, and all other provisions of the
Existing Lease shall remain in full force and effect. The Existing Lease, as
modified by this Amendment, shall be referred to herein as the “Lease,” as such
term is used herein and in the Existing Lease.

3. Modifications to Existing Lease.

(a) Premises. Article 1.D. of the Existing Lease is hereby amended to reflect
that, subject to the terms and conditions of the Lease, as of January 1, 2015
(the “Expansion Premises Commencement Date”), Landlord demises to Tenant, and
Tenant



--------------------------------------------------------------------------------

leases from Landlord, from and after the Expansion Premises Commencement Date,
the Expansion Premises. Accordingly, as of the Expansion Premises Commencement
Date, (i) the term “Premises” shall collectively refer to both the Existing
Premises and the Expansion Premises, measuring approximately 109,732 rentable
square in the aggregate, and comprising the entire fourth (4th), fifth (5th),
sixth (6th) and seventh (7th) floors of the Building, and (ii) Exhibit A of the
Existing Lease shall be deemed to include, as a supplement, Exhibit 1 attached
hereto.

(b) Term. Article 1.H. of the Existing Lease is hereby amended to reflect that
the Lease Term with respect to the Expansion Premises shall commence on the
Expansion Premises Commencement Date and run co-terminously with the Lease Term
for the Existing Premises (i.e., so as to expire on July 31, 2020, unless the
Lease Term is earlier terminated or further extended as provided in the Lease).
Notwithstanding anything contained herein or in the Existing Lease to the
contrary, the Extension Option set forth in Exhibit F to the Existing Lease
shall apply to both the Existing Premises and the Expansion Premises.

(c) Monthly Base Rent. Article 1.L. of the Existing Lease is hereby amended to
reflect that (i) Tenant’s obligation to pay Monthly Base Rent with respect to
the Expansion Premises shall commence on June 1, 2015 (the “Expansion Premises
Rent Commencement Date”) and (ii) such Monthly Base Rent shall be payable in
accordance with the following schedule:

 

Time Period

   Monthly Base Rent
for Expansion
Premises      Base Annual
Rental Rate Per
RSF of the
Expansion
Premises  

June 1, 2015 through May 31, 2016

   $ 131,793.50       $ 57.00   

June 1, 2016 through May 31, 2017

   $ 134,105.67       $ 58.00   

June 1, 2017 through May 31, 2018

   $ 136,417.83       $ 59.00   

June 1, 2018 through May 31, 2019

   $ 138,730.00       $ 60.00   

June 1, 2019 through July 31, 2020

   $ 141,042.17       $ 61.00   

 

2



--------------------------------------------------------------------------------

Prior to the Expansion Premises Rent Commencement Date, Tenant shall continue to
pay Monthly Base Rent with respect to the Existing Premises in accordance with
the terms and conditions of the Existing Lease. On and after the Expansion
Premises Rent Commencement Date, Monthly Base Rent with respect to the entire
Premises then demised under the Lease shall be payable in accordance with the
following schedule:

 

Time Period

   Monthly Base Rent for
Entire Premises  

June 1, 2015 through May 31, 2016

   $ 439,241.00   

June 1, 2016 through May 31, 2017

   $ 441,553.17   

June 1, 2017 through July 31, 2017

   $ 443,865.33   

August 1, 2017 through May 31, 2018

   $ 471,194.00   

June 1, 2018 through May 31, 2019

   $ 473,506.17   

June 1, 2019 through July 31, 2020

   $ 475,818.34   

(d) Pro Rata Share. Article 1.M. of the Existing Lease is hereby amended to
reflect that, as of the Expansion Premises Rent Commencement Date, (i) Tenant’s
Pro Rata Share with respect to the Expansion Premises shall be 5.64% and
(ii) Tenant’s Pro Rata Share with respect to the entire Premises then demised
under the Lease shall be 23.05%.

 

3



--------------------------------------------------------------------------------

(e) Base Year. Article 1.R. of the Existing Lease is hereby amended to reflect
that the Base Year with respect to the Expansion Premises shall be calendar year
2015 with respect to Operating Expenses and fiscal year 2016 with respect to
Taxes. The Base Year(s) with respect to the Existing Premises shall remain as
set forth in the Existing Lease.

(f) Parking Rights. Article 1.Q. of the Existing Lease is hereby amended to
reflect that Tenant’s parking space allocation shall be increased to reflect the
expanded Premises, based on the same parking ratio as set forth in the Existing
Lease (i.e., one (1) space per 3,000 rentable square feet of the expanded
Premises). All other terms and conditions of said Article 1.Q. shall remain in
full force and effect.

(g) Tenant’s Permitted Signage. The Existing Lease is hereby amended to delete
the second (2nd) and third (3rd) full paragraphs of Article 12.D. thereof in
their respective entireties and substitute the following new paragraph in place
thereof:

“Tenant shall have the right to install (i) one (1) sign on the exterior of the
Building along Northern Avenue (the “Exterior Sign”), and (ii) either (A) one
(1) interior sign in the lobby of the Building or (B) one (1) EnerNOC-branded
interactive screen showcasing energy consumption and other energy-related
measures, consistent with the terms and conditions of this Article 12.D. (in
either case, the “Lobby Sign,” and, together with the Exterior Sign,
collectively referred to herein as “Tenant’s Permitted Signage”), subject to any
and all existing rights of other tenants and occupants of the Building.
Notwithstanding anything contained herein to the contrary, Tenant’s Permitted
Signage shall be subject to Landlord’s review and approval of (x) the plans and
specifications therefor (to be prepared by Tenant at its sole cost and expense)
and (y) the size, scope and location thereof, which approval shall not be
unreasonably withheld, conditioned or delayed. It is acknowledged and agreed by
the parties that Landlord has reviewed and hereby approves the plans and
specifications as well as the size, scope and location of the Exterior Sign set
forth on Exhibit N hereto. Tenant shall install, maintain, repair, replace (as
necessary) and remove the Tenant’s Permitted Signage in strict accordance with
applicable law, and Tenant shall provide Landlord with copies of any and all
necessary municipal or other governmental approvals therefor. Tenant shall
install, maintain, repair, replace (as necessary) and remove Tenant’s Permitted
Signage at Tenant’s sole cost and expense, the parties acknowledging and
agreeing that Landlord shall have no monetary or performance obligations with
respect to Tenant’s Permitted Signage, other than the obligation to reasonably
cooperate with Tenant (at no cost to Landlord) in connection with Tenant’s
efforts to obtain any and all necessary municipal or other governmental
approvals for Tenant’s Permitted Signage. Upon the expiration or earlier
termination of this Lease, Tenant shall remove Tenant’s Permitted Signage and
repair any damage caused by such removal, at Tenant’s sole cost and expense.
Notwithstanding anything contained in this Lease to the contrary, Landlord shall
have the right to reasonably approve any signage contractor employed by Tenant
in connection with Tenant’s Permitted Signage.”

 

4



--------------------------------------------------------------------------------

(h) Right of First Offer. The Existing Lease is amended to delete Article 32
thereof in its entirety and substitute the following new Article 32 in place
thereof:

ARTICLE 32.

RIGHT OF FIRST OFFER

A. Provided that this Lease is in full force and effect and that no default (as
defined in Article 19) shall exist under this Lease (both at the time of the
exercise of the right(s) described in this Article 32 and on the date of entry
into the agreement incorporating the Offered Space [as hereinafter defined]),
during the Lease Term, Tenant shall have the right (the “Right of First Offer”)
to lease all or any portions of the second (2nd) and third (3rd) floors of the
Building, excluding up to an aggregate of 5,000 rentable square feet of such
third (3rd) floor which may be leased or licensed by Landlord for an exercise
facility and/or property management office (collectively, the “ROFO Space”), on
each occasion during the Lease Term that such ROFO Space “becomes available.”
For purposes of this Article 32, ROFO Space shall be deemed to “become
available” when the lease or other occupancy agreement for the current occupant
of such ROFO Space expires or is otherwise terminated.

B. Notwithstanding anything set forth in this Article 32 to the contrary, ROFO
Space shall not be deemed to “become available” if such ROFO Space is
(i) re-leased by the current tenant of the ROFO Space by renewal, extension, or
renegotiation (whether or not an express renewal option is afforded to such
tenant under the terms of its lease), (ii) assigned or subleased by an existing
tenant of the ROFO Space, (iii) occupied by an existing tenant of the ROFO Space
on a hold-over basis, (iv) subject to the expansion right of F & R under the F &
R Lease (as defined below), or leased by F & R by exercise of F & R’s expansion
right under the F & R Lease (Landlord hereby acknowledging that such expansion
right is exercisable during the fifteenth (15th) year of the F & R Lease term),
or (v) subject to rights of first offer of other tenants of the Building
existing as of the date hereof, a description of which rights is set forth
below:

 

  (x) Pursuant to that certain Office Lease dated as of September 10, 2009 (the
“F & R Lease”) by and between Fallon Cornerstone One MPD LLC, as “Landlord”, and
F & R, as “Tenant”, F & R has a superior right of first offer to lease space on
the second (2nd) and third (3rd) floors of the Building, but only upon the
expiration or termination of a lease or other occupancy agreement of an occupant
of such space; and

 

  (y)

Pursuant to that certain Agreement of Rights to Lease Portions of One Marina
Park Drive dated May 5, 2011 between Fallon Cornerstone One MPD LLC and Vertex
Pharmaceuticals Incorporated (“Vertex”), Vertex has a superior right of first
offer to lease space on the second (2nd) and third (3rd) floors of the Building

 

5



--------------------------------------------------------------------------------

  upon certain fixed lease terms, including without limitation a rental rate
substantially higher than Tenant’s base rental rate and a minimum term of ten
(10) years, provided, however, that Vertex’s superior rights as to the second
(2nd) and third (3rd) floors expire on December 31, 2014.

C. Subject to the foregoing, each time during the Lease Term that Landlord
proposes to offer for lease all or any portion of the ROFO Space which will
“become available,” Landlord shall furnish to Tenant a written notice (the
“First Offer Proposal”) containing the material terms of the proposed lease in
respect of the applicable portion or portions of the available ROFO Space (such
applicable portion or portions being referred to herein as the “Offered Space”),
including (i) a floor plan of the Offered Space, (ii) annual base rent for the
Offered Space, (iii) the proposed effective date of the lease for the Offered
Space, and (iv) any other material terms which Landlord shall deem appropriate.
Tenant shall have the option, exercisable by notice delivered to Landlord within
ten (10) days after Tenant’s receipt or refusal of delivery of Landlord’s First
Offer Proposal, TIME BEING OF THE ESSENCE, to lease the Offered Space upon such
terms and conditions as are contained in the First Offer Proposal. If Tenant
timely delivers to Landlord written notice of Tenant’s exercise of the Right of
First Offer for the Offered Space, then, within ten (10) business days
thereafter, the parties shall enter into an amendment to this Lease
incorporating the Offered Space as part of the Premises on the terms and
conditions contained in the First Offer Proposal. If Tenant declines or fails to
timely exercise its Right of First Offer, Landlord shall thereafter be free, for
a period of one hundred eighty (180) days after the expiration of the ten
(10)-day exercise period, to lease the Offered Space to a third party tenant
without regard to the restrictions contained in this Article 32 and on such
terms and conditions as Landlord may decide in its sole discretion, so long as
each material term (as hereinafter defined) of such third party lease is no more
than eight percent (8%) more favorable to such third party tenant than each
corresponding material term set forth in the applicable First Offer Proposal (on
a line item basis). The following shall constitute “material terms” under this
paragraph: (1) base rent, (2) term (including extension, renewal, expansion and
early termination rights), (3) free rent (inside the term), (4) operating
expenses, and (5) tenant improvement allowance. If no such third party lease for
the Offered Space shall be concluded within said one hundred eighty (180) day
period, then the provisions of this paragraph shall again be applicable to the
Offered Space.

D. Unless otherwise agreed in writing by Landlord in connection with any such
assignment or sublease, the Right of First Offer may only be assigned to a
Permitted Transferee, the parties acknowledging and agreeing that no other
assignee shall be permitted to exercise the Right of First Offer. In addition,
the Right of First Offer shall become null and void upon the subletting by
Tenant of (i) any portion of the Premises comprising more than one (1) full
floor of the Building or the (ii) the portion of the Premises comprising the
fourth (4th) floor of the Building, other than a subletting to a Permitted
Transferee.

 

6



--------------------------------------------------------------------------------

4. Delivery of Expansion Premises; Tl Allowance. On the Expansion Premises
Commencement Date, Landlord shall deliver, and Tenant shall accept, the
Expansion Premises in Base Building Condition, as described on Exhibit B-1 to
the Lease. Following such delivery, Tenant shall be entitled to construct
improvements in and to the Expansion Premises in accordance with the relevant
terms and conditions of Article 5 of, and Exhibit B to, the Existing Lease,
including, without limitation, the provision permitting Tenant to install a
communicating staircase between the Expansion Premises and the Existing Premises
(collectively, “Tenant Expansion Premises Work”), except that (i) the amount of
the TI Allowance with respect to the Expansion Premises shall be $55.00 per
rentable square foot of the Expansion Premises and (ii) any provision of said
Article 5 or Exhibit B that, from either the context or plain meaning, as
applicable, would only apply to Tenant’s Work in respect of the Existing
Premises (i.e., Tenant’s initial build-out of the Existing Premises), shall be
deemed not to apply to Tenant’s Expansion Premises Work. Notwithstanding
anything contained herein to the contrary, the Landlord representation and
warranty set forth in Article 5.A. of the Existing Lease shall apply with
respect to the Expansion Premises.

5. Ratification of Lease; Effect of Amendment. The Existing Lease is hereby
ratified and confirmed, and each and every provision, covenant, condition,
obligation, right and power contained in and under, or existing in connection
with the Existing Lease shall continue in full force and effect. This Amendment
is not intended to, and shall not be construed to, effect a novation, and,
except as expressly provided in this Amendment, the Existing Lease has not been
modified, amended, canceled, terminated, surrendered, superseded or otherwise
rendered of no force and effect. Tenant and Landlord acknowledge and agree that
the Lease is enforceable against Tenant and Landlord in accordance with its
terms. The Existing Lease and this Amendment shall be construed together as a
single instrument.

6. Brokerage Commissions. Tenant and Landlord each represent to the other party
that, except for CB Richard Ellis — N.E. Partners LP (“CBRE”), which is
Landlord’s broker in connection with this Amendment, and T3 Advisors, LLC
(“T3”), which is Tenant’s broker in connection with this Amendment, (i) it has
not dealt with any real estate broker, salesperson or finder in connection with
this Amendment, (ii) no person initiated or participated in the negotiation of
this Amendment, and (iii) no person is entitled to any commission in connection
herewith. Landlord shall pay CBRE and T3 their respective real estate
commissions due in connection herewith pursuant to the terms of a separate
brokerage agreement. Landlord and Tenant hereby agree to indemnify, defend and
hold each other and their respective employees harmless from and against any and
all liabilities, claims, demands, actions, damages, costs and expenses
(including attorneys’ fees) arising from any claims of any kind which arises out
of or is in any way connected with the other’s breach of the foregoing
representation.

 

7



--------------------------------------------------------------------------------

7. Successors and Assigns. This Amendment shall bind and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns.

8. Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which for all purposes shall be deemed to be an original,
and all of which shall collectively constitute but one agreement, fully binding
upon, and enforceable against the parties hereto.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

[No further text on this page. The signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

TENANT:

ENERNOC, INC.,

a Delaware corporation

By:   LOGO [g805984sig1.jpg] Name:   Matthew J. Cushing Title:   General Counsel
+ VP Date:   October 2, 2014

LANDLORD:

 

FALLON CORNERSTONE ONE MPD LLC,

a Delaware limited liability company

By:  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

a Massachusetts corporation,

its Member

  By:  

CORNERSTONE REAL ESTATE ADVISERS LLC,

a Delaware limited liability company,

its authorized agent

    By:   LOGO [g805984sig2.jpg]     Name:   Linda C. Houston     Title:  
Senior Vice President

 

Amendment Signature Page



--------------------------------------------------------------------------------

Exhibit 1 to Amendment

Space Plan Showing Expansion Premises

 

LOGO [g805984002.jpg]



--------------------------------------------------------------------------------

Exhibit N to Lease

Exterior Signage Exhibit

 

LOGO [g805984003.jpg]